Citation Nr: 0826211	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-39 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for total hip replacement with revision, 
as a result of treatment received from a VA medical center 
(VAMC) in May 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.P. Vincent, Law Clerk





INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in St. Paul, Minnesota, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151.


FINDING OF FACT

The most probative medical evidence establishes that the 
veteran has no additional disability as a result of VA 
medical care related to surgery for total left hip 
replacement with revision.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for total left hip 
replacement with revision, claimed to result from treatment 
received at a VA medical facility in Minneapolis, Minnesota, 
is not warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board notes that the February 2005 VCAA letter 
incorrectly contains an enclosure for Dependency and 
Indemnity Compensation (DIC) claim under section 1151 the 
title of "What the evidence must show."  DIC is not 
applicable; this error, however, is harmless as the rest of 
the letter references the veteran's claim under section 1151 
and the veteran was provided with notice of what evidence was 
needed for a section 1151 claim on the first page of the 
February 2005 letter.

Under 38 U.S.C. § 5104, the VA has a duty to provide notice 
to the veteran of the regulations used to decide the claim in 
the statement of the case (SOC).  The Board notes that the 
November 2005 SOC contains the incorrect regulation, 38 
C.F.R. § 3.358, which applies to claims brought prior to 
October 1997.  The correct regulation is 38 C.F.R. § 3.361.  
The RO did not explicitly provide notice of 38 C.F.R. § 3.361 
to the veteran.  The regulation 38 C.F.R. § 3.361 merely 
codified the existing statutory provisions of 38 U.S.C.A. § 
1151.  The veteran was clearly advised of the provisions of 
38 U.S.C.A. § 1151.  The Board also points out that 3.361 
includes several provisions already contained in the 
regulation codifying 38 U.S.C.A. § 1151 (38 C.F.R. § 3.358) 
of which the veteran was also apprised.  The veteran was 
denied for lack of an additional disability, a requirement 
common to both 3.358 and 3.361.  The VCAA letter, the rating 
decision, and the SOC all applied the correct same standard.  
The veteran was also given the opportunity to respond.  
Therefore, he is not prejudiced by Board's application of 38 
C.F.R. § 3.361 without first remanding the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded an August 2005 medical examination 
to obtain an opinion as to whether he suffered a permanent 
left hip disability that can be directly attributed to VA 
treatment.  Further examination or opinion is not needed on 
the hip replacement claim because, at a minimum, the 
preponderance of the persuasive and competent evidence shows 
that no additional disability was caused as result of VA 
medical treatment.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Compensation under 38 U.S.C.A. § 1151

The veteran argues that he is entitled to compensation as a 
result of having additional left hip disability as a result 
of VA medical treatment.  The veteran asserts that his 
initial May 2004 surgery was done improperly, resulting in 
his hip popping out of place and necessitating emergency 
treatment in private medical centers, followed by corrective 
surgery of the left hip in July 2004 at the Minneapolis VAMC.  
The veteran contends that despite the corrective surgery, he 
has additional and permanent disability of the left hip as 
result of the two surgeries received at the Minneapolis VAMC.  

The Board concludes that compensation under 38 U.S.C.A. § 
1151 is not warranted.

38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

There must be evidence of additional disability, as shown by 
comparing the veteran's condition before and after the VA 
medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran is a physician. 
Therefore, as a layperson he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The facts of the case are as follows.  The veteran was 
diagnosed with left hip degenerative joint disease in April 
2004.  In May 2004 the veteran underwent left hip replacement 
surgery at Minneapolis VAMC.  Prior to the surgery, the 
veteran signed an informed consent for the surgical 
procedure, as noted in the veteran's VA medical records.  See 
Consent, VAMC Medical Records, May 18, 2004.  The post-
operative treatment records demonstrate that the veteran 
tolerated the procedure well and had an uneventful hospital 
stay.  On July 14, 2004, the veteran was seen by private 
medical professionals on an emergency basis for left hip 
dislocation.  The veteran underwent a closed reduction 
operation under conscious sedation, obtaining appropriate 
alignment and relocation of the left femoral prosthesis and 
cup.  On July 16, 2004, the veteran again underwent closed 
reduction left hip arthroplasty.  On July 20, 2004, the 
veteran underwent another total left hip arthroplasty 
revision secondary to recurrent dislocations at the 
Minneapolis VAMC.  The VA treatment reports demonstrate that 
the veteran tolerated the procedure well and the hospital 
stay was uneventful.  

To determine whether the VA surgeries on the veteran's left 
hip resulted in additional permanent disability, the RO sent 
the veteran for an August 2005 VA medical examination.  The 
examination was conducted by a certified rehabilitation 
registered nurse (CRRN).  The veteran has raised the issue of 
whether the examiner was qualified to conduct the examination 
of the veteran.  However, the United States Court of Appeals 
for Veterans Claims has never required that medical 
examinations under section 5103A only be conducted by 
physicians.  See, e.g., Goss v. Brown, 9 Vet.App. 109, 114 
(1996) (recognizing that nurses' statements regarding nexus 
were sufficient to make a claim well grounded); Williams v. 
Brown, 4 Vet.App. 270, 273 (1993) (finding opinions of a VA 
registered nurse therapist competent medical testimony and 
requiring the Board to provide reasons or bases for finding 
those opinions unpersuasive).  Further, the Board is entitled 
to assume the competence of a VA examiner.  See Hilkert v. 
West, 12 Vet.App. 145, 151 (1999), aff'd, 232 F.3d 908 
(Fed.Cir.2000).  The veteran has provided no evidence, nor 
can the Board discern any in the record, that would cast 
doubt on the examiner's competence and qualifications, other 
than the examiner was not an orthopedic surgeon.  Absent such 
argument or evidence, the Board notes no error in the 
implicit presumption of competence of the examiner. 

The examiner noted that the complications from a total hip 
replacement include thrombophlebitis, infection in the joint, 
and dislocation right after the surgery before the muscles 
and tendons healed.  The examiner also noted that there is 
always a risk of dislocation, and if the hip dislocates more 
than once, it may have to be revised to make the joint more 
stable. 

During the examination, the veteran stated that following the 
second surgery on his hip, he noticed that he had less pain, 
and more motion than he did preoperatively.  The veteran 
reported not having any giving way or locking up of his hip 
since the revision.  The veteran also reported being able 
walk a mile or so, and that he did not have pain like he did 
preoperatively, but he did get discomfort when he walked.  
The veteran also reported that sitting does not affect his 
left hip, but the veteran has to use his arms to stand when 
getting up from the sitting position.  

The examiner found that there was no evidence of muscle 
atrophy.  The veteran was also able to ambulate 
independently, get up and out of the chair independently, and 
stand on his heel and toes in one place.  However, the 
examiner noted that the veteran walks with a slight limp.  
The veteran can internally and externally rotate 20 to 30 
degrees and is able to forward flex 120 degrees in the seated 
position.  The veteran reported that sensation within his 
lower extremities is intact to light touch, vibration, and 
position.  The examiner found no areas of deficit in either 
of the veteran's legs.  

Overall, the examiner concluded that the veteran does not 
have additional permanent, left hip disability, over and 
above that normally seen following a total hip arthroplasty.  

Further, post operative VA treatment reports from February 
2005 and April 2005 demonstrate that veteran has returned to 
work as a full-time cabinet maker and has had only minimal 
and known complications as a result of hip replacement 
surgery, which were also described as ". . .that normally 
seen . . .", or was otherwise foreseeable. 

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  First and foremost 
there is no evidence that the veteran sustained additional 
left hip disability as a result of any of the VA surgeries to 
include the initial surgery or the subsequent revisions.  In 
fact, the August 2005 examiner indicated that the veteran had 
less pain and greater motion of the left hip and specifically 
remarked that he did not have a permanent, left hip 
disability, over and above that normally seen following a 
total hip replacement.  The diagnosis was stable left total 
hip arthroplasty, with residual scar.  As reported in the VA 
treatment records, the veteran ultimately returned to his 
place of work following surgery.

Further, there is no evidence that any of the VA surgeries 
were marked by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault; and 
there is no evidence that the consequences of the surgery 
were not reasonably foreseeable.  The August 2005 VA examiner 
indicated that complications of total hip replacement 
included, among other things, dislocation and loosening of 
the joint.  It was noted that there was a great risk of 
dislocation right after surgery before the muscles and 
tendons around the new joints have healed.  It was also noted 
that a hip that dislocates more than once may have to be 
revised to make the joint more stable.  In other words, the 
veteran's post-operative course was entirely typical and 
foreseeable in that he experienced dislocations and was 
required to undergo surgical revision to promote joint 
stability.

As the regulatory and statutory criteria have not been met, 
the benefit-of- the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for total left hip replacement and 
revision, as a result of treatment received from the 
Minneapolis VAMC in May 2004, is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


